Citation Nr: 0000656	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  97-18 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969, and from October 1979 to March 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision from the Department 
of Veterans Affairs (VA) Boise, Idaho Regional Office (RO), 
which denied entitlement to service connection for PTSD.

The Board notes that at his August 1997 hearing before a 
member of the Board, the veteran submitted additional 
evidence consisting of a report from a VA contract social 
worker, D. Golas.  The veteran and his representative did not 
waive RO consideration of the newly submitted evidence.  
However, a review of the record reflects that the RO 
considered this evidence in its November 1998 rating decision 
and issued a supplemental statement of the case.  Therefore, 
the Board had determined that a remand pursuant to 38 C.F.R. 
§ 20.1304(c) (1999) is not warranted.



FINDING OF FACT

Competent medical evidence of a nexus between PTSD and an 
incident of service has not been presented.



CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service personnel records reflect that the veteran served in 
the Republic of Vietnam during the Vietnam era.  The veteran 
received citations and awards including the Vietnam Service 
Medal, the Republic of Vietnam Gallantry Cross with palm, and 
the Vietnam Campaign Medal.

Service medical records reflect that the veteran was treated 
for homesickness and excessive worrying in January 1967.  
Upon separation examination dated in July 1969, no defects or 
diagnoses were noted.  A February 1995 clinical record 
reflects notations of a questionable bipolar disorder.  
Service medical records also reflect treatment for alcohol 
abuse.  A June 1990 discharge summary reflects a diagnosis of 
continuous alcohol dependence.  A discharge summary dated in 
November 1990 reflects a diagnosis of continuous alcohol 
dependence and rule out bipolar disorder, manic type.  
Impressions of alcohol abuse were noted in March 1990 and May 
1990 clinical records.  A December 1990 discharge summary 
reflects relevant diagnoses of alcohol dependence in 
remission, alcohol hallucinations by history, and passive 
aggressive personality traits.  

In a November 1995 letter, the RO requested a detailed 
description of the in-service stressors claimed to result in 
PTSD.  The veteran did not respond to the RO's letter.  The 
RO sent a second letter to the veteran in April 1996 
requesting the same information; however, the veteran failed 
to respond.  

A December 1996 VA clinical record reflects a relevant 
diagnosis of major depression versus substance abuse induced 
depression.  Additional VA clinical records dated in 1996 
reflect continued treatment for depression.

VA clinical records dated in 1997 reflect relevant diagnoses 
of substance abuse in remission and organic affective 
disorder versus major depression versus bipolar disorder.

An August 1997 evaluation report from a licensed clinical 
social worker reflects a history of the veteran's military 
service in Vietnam as well as a post-military history.  The 
veteran reported being under rocket and mortar attacks 
several times a month during active service in Vietnam, 
participating in three enemy ambushes, exchanging fire, and 
witnessing supply trucks blow up around him.  The veteran 
also reported being assigned to rebuild a salvage company 
after a massacre and encountering human blood and tissue in 
vehicles.  It was also noted that the veteran was frequently 
involved in recovering the dead and wounded from combat.  The 
veteran reported sleep disturbances, auditory hallucinations, 
and a recurring nightmare.  The veteran also reported that he 
did not have any friends or belong to any churches, clubs or 
organizations.  It was noted that the veteran avoided stimuli 
of Vietnam.  Diagnoses of mild PTSD, recurrent major 
depressive disorder, and alcohol dependence in early full 
remission were noted.  It was noted that the veteran had 
problems related to social environment and he isolated 
himself.  

At his August 1997 hearing before a member of the Board, the 
veteran stated that during his Vietnam service, he served 
with the 526 CC&S Company.  The veteran also testified that a 
personal friend was killed on a mail run out of his unit in 
April or May 1968.  (Transcript, page 6).  The veteran also 
stated that he was rocketed or mortared about twice a month.  
(Transcript, page 7).  

In an August 1997 letter to the RO, the veteran noted some 
stressful events that occurred during his active service in 
Vietnam.  The veteran reported being ambushed and subjected 
to mortar attacks, loading three hospital ships, and finding 
body parts in recovered vehicles.

Upon VA mental examination dated in July 1998, the veteran 
reported hallucinatory experiences and admitted to having 
what he called transitory out of body experiences.  The 
examiner noted that the veteran appeared to be obsessed with 
thoughts that everyone was out to get him.  The veteran also 
reported intrusive recollections, usually involving refugee 
children.  The veteran stated that the only person he trusted 
was his wife.  Recent and remote memory was noted as intact, 
and the examiner noted the veteran had intellectual insight 
and judgment for simple social situations.  The examiner 
noted that October 1997 psychological testing indicated the 
presence of some underlying psychotic process with paranoid 
ideation and some depressive features, supporting a diagnosis 
of schizoaffective disorder.  The examiner noted relevant 
diagnoses of mixed schizoaffective disorder, chronic PTSD and 
polysubstance abuse in remission.  The examiner opined that 
the veteran's schizoaffective disorder and PTSD could not be 
disentangled from one another.  The examiner further opined 
that the schizoaffective disorder caused most of the 
veteran's dysfunction.

A June 1998 VA social and industrial survey reflects that the 
veteran served with the 86th Battalion in "Charang" Valley 
for three months before he was transferred to the 526 CC&S 
Company at Phu Bai.  The veteran reported having to clean up 
vehicles after an attack which killed 41 men.  The veteran 
reported encountering the remains of fatally wounded 
soldiers.  The veteran also stated that his base received 
incoming rounds nightly and he witnessed others die during 
combat recovery.  The veteran also reported seeing piles of 
bodies that he believed were killed by Koreans.  The veteran 
reported having no friends and very little contact with 
others.  It was noted that the veteran worked at night 
irrigating a golf course.  Difficulties sleeping were not 
noted.  The veteran described himself as "mentally 
explosive."  

In a November 1998 rating decision, the RO granted 
entitlement to service connection for a mixed schizoaffective 
disorder, evaluated as 70 percent disabling, effective from 
October 1997.  

In a May 1999 rating decision, the RO granted entitlement to 
individual unemployability.  
Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). Certain chronic disabilities, such as hypertension, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  Where the 
determinant issue involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).


Analysis

Following a careful review of the evidence of record, the 
Board concludes that service connection for PTSD is not 
warranted.

The record is silent for competent medical evidence of a 
nexus between PTSD and an incident of service.  Although the 
record reflects a diagnosis of PTSD, that disorder has not 
been related to any incident of the veteran's active service.  
Even on the assumption that the social worker is competent to 
provide a psychiatric diagnosis, her report of August 1997 
failed to link PTSD with any degree of specificity to the 
veteran's military service.  Likewise, the July 1998 
psychiatric examiner did not associate PTSD to military 
service.  It is true that each of these reports did describe 
events over many years of the veteran's lifetime which were 
of a stressful nature.  The key consideration, however, is 
that no particular circumstance or series of circumstances of 
military service were declared causative of PTSD.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has made it clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  The Court has also 
held that the adequacy of a stressor is a medical conclusion 
for which the Board may not substitute its own judgment.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  

Consequently, the veteran's lay assertion that PTSD was 
caused by active service is neither competent nor probative 
of the issue in question.  While the veteran is competent to 
testify regarding the events that are alleged to have 
occurred during his active service, he is not competent to 
diagnose the etiology of his own condition.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93-95 (1993); and Clarkson v. Brown, 4 Vet. App. 565, 
657 (1993).  In the absence of competent medical evidence of 
a nexus between PTSD and an incident of service, the claim is 
not well grounded and must be denied.



ORDER

The claim of entitlement to service connection for PTSD is 
denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

